DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments in view of the claim amendments, see page 7 of the Remarks, filed 8 June 2022, with respect to the 35 U.S.C. 112 (b) rejection of claims 8-14 have been fully considered and are persuasive.  The 35 U.S.C. 112 (b) rejection of claims 8-14 has been withdrawn. 
Applicant’s arguments in view of the claim amendments, see pages 7-10 of the Remarks, filed 8 June 2022, with respect to the 35 U.S.C. 102 (a)(2) rejections of claims 1-2, 5 and 16 have been fully considered and are persuasive.  The 35 U.S.C. 102 (a)(2) rejections of claims 1-2, 5 and 16 has been withdrawn. 
Applicant’s arguments in view of the claim amendments, see pages 10-13 of the Remarks, filed 8 June 2022, with respect to the 35 U.S.C. 103 rejections of claims 3-4, 6-9 and 14-15 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of claims 3-4, 6-9 and 14-15 has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	Regarding Claim 1:
Line 4, “a fluid supporting unit which can support from a lower direction fluid which has been discharged to the outside;” is moved down by one line. 

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest pieces of prior art are Kee (US 20080169312 A1) in view of Kang (KR 200464645 Y1).
Kee discloses a cosmetic container (Abstract) comprising:
a storing unit providing a first storing space which can store fluid (Paragraph [0023], the hermetic casing is the storing unit);  
5a discharging unit (40, Figure 3) which discharges the fluid stored in the storing unit to the outside (Paragraph [0033]); and 
a fluid supporting unit (30, Figure 3, the button is the fluid supporting unit) which can support from a lower direction fluid which has been discharged to the outside (Paragraphs [0033] and [0037]).
Kee does not disclose:
	A rotating unit which is provided rotatably relative to the storing unit; and 
a blade unit including one or more blades which rotate around a rotational axis in the first storing space by rotation of the rotating unit, 
wherein the blade unit includes: 
a central part which receives a rotating force from the rotating unit to serve as a rotational center; and 
an insertion part which is formed in a shape extending from the central part and surrounding the discharging unit.
Kang teaches a cosmetic container that has:
A rotating unit (130, Figure 1) which is provided rotatably relative to the storing unit (110, Figure 1);
a blade unit including one or more blades which rotate around a rotational axis in the first storing space by rotation of the rotating unit (Paragraphs [0027-0028]),
wherein the blade unit includes: 
a central part (132, Figure 1) which receives a rotating force from the rotating unit (130, Figure 1) to serve as a rotational center.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kee to include a rotating unit, a blade unit, and a central part as taught by Kang with the motivation to uniformally stir the cosmetic contents without the need to shake the container. 
	The prior art fails, does not disclose, or make obvious:
An insertion part which is formed in a shape extending from the central part and surrounding the discharging unit.
The description of the cosmetic container comprising a storing unit, a discharging unit, a fluid supporting unit, a rotating unit, a blade unit, a central part, and an insertion part, in context of the present application and all other limitations in claim 1, defines a configuration that is not anticipated and not obvious over the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
LaSala (US 20020197228 A1) teaches a skin care kit that has a storing unit, a discharging unit, a fluid support unit, and an elastic member. 
Jeong (US 20200189827 A1) teaches a cosmetic container that has a rotating unit, a blade unit, a storing unit, and a central part. 
Song (WO 2011071301 A2) teaches a cosmetic container that has a storing unit, a discharging unit, and a fluid supporting unit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A SHRIEVES whose telephone number is (571)272-5373. The examiner can normally be reached Monday - Thursday 7:30 AM -5:00 PM and Friday 7:30 AM -4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on (571)272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEPHANIE A SHRIEVES/               Examiner, Art Unit 3753                                                                                                                                                                                         
/Timothy P. Kelly/               Primary Examiner, Art Unit 3753